PER CURIAM:
Frank J. Masiarezyk, Jr., appeals the district court’s order dismissing his civil action brought under the Freedom of Information Act and his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Masiarezyk v. IRS, No. L04-CV-00085 (N.D.W.Va. Oct. 21, 2005); Masiarezyk v. IRS, No. L04-CV-00085 (N.D.W.Va. Oct. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED